          Case 3:18-cv-00527-LRH-WGC Document 69 Filed 03/06/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                        Case No.: 3:18-cv-00527-LRH-WGC
     HP TUNERS, LLC,
 4                                                                        Order
            Plaintiff
 5                                                                   Re: ECF No. 66
     v.
 6
     KENNETH CANNATA,
 7
            Defendant
 8

 9

10         The court held a hearing on February 25, 2020, on Plaintiff HP Tuners, LLC's motion to

11 compel (ECF No. 49). After hearing argument from the parties, the court announced that the

12 motion would be granted in part and denied it in part, and ordered Plaintiff's counsel to prepare a

13 proposed order and to have counsel for defendant Cannata, Mr. Larsen, review it in advance of

14 submission to the court. (See Minutes at ECF No. 64.) Plaintiff's counsel timely submitted the

15 proposed order. (ECF No. 65.) Given the parameters of the court's order that the proposed order

16 be given to defense counsel to review prior to submission, the court assumed that the parties had

17 agreed to the language in the proposed order submitted by Plaintiff's counsel, and entered the

18 order the following day. (ECF No. 66.) That same day, defense counsel submitted a redline

19 version of a competing proposed order. (See ECF Nos. 68, 68-1.)

20         The court's order entered at ECF No. 66 is hereby WITHDRAWN. Within FOURTEEN

21 DAYS the parties shall participate in a meaningful meet and confer and submit a mutually

22 agreeable proposed order, or advise the court that following the meaningful meet and confer they

23 have been unable to reach an agreement to the proposed order and submit a statement with their
          Case 3:18-cv-00527-LRH-WGC Document 69 Filed 03/06/20 Page 2 of 2



 1 respective positions. If the parties are unable to reach an agreement, the court will set this matter

 2 for a hearing, if necessary.

 3 IT IS SO ORDERED.

 4 Dated: March 6, 2020

 5                                                            _________________________________
                                                              William G. Cobb
 6                                                            United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
